Filed 8/23/22 Scott v. Credit Consulting Services CA6
NOT TO BE PUBLISHED IN OFFICIAL REPORTS

 

 

California Rules of Court, rule &.1115(a), prohibits courts and parties trom citing or relying on opinions not certifiedtfor —
publication or ordered published, exceptas specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

 

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

SIXTH APPELLATE DISTRICT

CLIFTON JAMES SCOTT, H049063
(San Benito County
Cross-complainant and Appellant, Super. Ct. No. CL-18-00541)
V.

CREDIT CONSULTING SERVICES,
INC.,

Cross-defendant and Respondent.

 

 

After filing a debt collection lawsuit against Clifton James Scott, Credit
Consulting Services, Inc. (CCS) stapled a typewritten note to the court-provided
summons and, through a process server, served Scott with the note, summons, and
complaint. Nothing in the assembled documents disclosed that CCS, not the court, had
affixed the note to the summons. Scott alleged that CCS violated the Fair Debt
Collection Practices Act (FDCPA) (15 U.S.C. § 1692e(9), (11))! and the Rosenthal Fair
Debt Collection Practices Act (Civil Code §§ 1788.16-1788.17) by sending a written
communication that gave a false impression as to its source, authorization, or approval,
because CCS failed to disclose that the note was a communication froma debt collector

and not the court. On the parties’ competing motions for summary judgment, the trial

 

' Undesignated statutory references are to Title 15 of the United States Code.

 
court granted summary judgment in CCS’s favor, reasoning that even the least
sophisticated consumer would understand that the attachment did not come from the
court. We conclude, as a matter of law on the summary judgment record, that CCS’s
communication is materially deceptive or misleading to the least sophisticated consumer.
Accordingly, we reverse.

I. BACKGROUND?

In or around February 2016, Scott received medical treatment from Hazel
Hawkins Memorial Hospital. Asa result, Scott incurred unpaid medical debts. Hazel
Hawkins referred those debts to CCS for collection.

CCS sent Scott eight letters between July 27, 2016 and September 11, 2018. By
2017 at the latest, Scott was aware Hazel Hawkins had assigned the debt toa debt
collector and had received at least one collections letter. Scott did not pay the debt.

On October 30, 2018, CCS initiated the present action by filing a collection
complaint against Scott seeking recovery of the debt. The court issued a summons the
same day. CCS stapled “a small yellow note... to the summons at a 90[-]degree angle”
(the attachment). The attachment read: “If you have any questions regarding this matter,

please contact: Credit Consulting Services, Inc., 201 John Street, Suite E, Salinas, CA

 

* We base our factual summary on the parties’ separate statements of undisputed
material facts, evidence admitted in conjunction with CCS’s motion for summary
judgment, and admissions in the parties’ briefs. (See Thompson v. Ioane (2017) 11
Cal.App.5th 1180, 1186, fn. 4.)
 

93901, 831-424-0606; outside 831 area code 1-800-679-6888.”
( f
, SUM-100

 

 

 

 

 

 

 

 

 

: SUMMONS
(CITACION JUDIC (e019 San 80 DELA CORTE)
NOTICE TO DEFENDANT: BOM * 6 —
(AVISO AL DEMANDADO): Ean GSE
CLIFTON SCOTT eS Peas
dh oop @ «2 Bo Oo
S52o Fe OR
ZERPRES
and Does 1 to 10, inclusive Se F i S&P
YOU ARE BEING SUED BY PLAINTIFF: = uv # ° S<
(LO ESTA DEMANDANDO EL DEMANDS g Ye * & 9 e
CREDIT CONSULTING SERVICES,INC p25 ¢ & 3 R
a California Corporation S ae ¢2es
“oo # Gg ® — .
NOTICE! You have been sued. The court may: yO re “ heard unless you respond withIn 30 days.
Read the Information below. ¥ 8As Fa so 3 ’ p 7
io = *

You have 30 CALENDAR DAYS after | this sui & fe = * 3 £ 3 n you to file a writlen response al thls court
fonliomifyovwantinecuiones eur SLT FSS — yeudawueyekwene Vee
find these court forms and more information; © Gq * @ — elp Center (www.courtinfo.ca.gov/selfhelp),

our county law library, or the courthouse ne we = 4 3 2 os _ fee, ask the court clerk for 2 fee walver form,|
widbaicanaeourrcgponescnaime YOU" iy FSB irae money, an propay maybe an

There are other lagal requirements. Youm: © @ & 8 e Zz '. If you do not know an altorney, you may

want to call an attorney erral service. It ye * ea ¢ chy g ct [be eligible for free legal services from a

nonpro! jal services program. You can Ic - Oo -¢ So alifotnia Legal Services Web site .

(www.lawhelpcalifornia.org), the California C 2 * Pal courtinfo.ca goviselihelp), or by contacting

your loca! court or county bar association. N =O ¢g 2 ez or Waived fees and costs on any settlement
or arbitration award of $10,000 or more in a: Oo” 3 2B ald before the court will dismiss the case.

Aviso! Lo han demandado. Sl no responde : a wy On 2 idir en su contra sin escucher su version. Lea

a Informacion a continuacion., : w # *

Tiene 30 DIAS DE CALENDARIO despues 2 $ = 93s apeles legales para presentar une respuesta
por escrito en esta corte y hacer que se enti => > * = 2 carta o una llamada telefonica no lo protegen,
pu respuesta por _pecrilo tens que. estar on a 5 ; z a procesen su caso en ila Corie, Es posible que

que pue ir ib # oo sios formularios corte y mas’
informacion en ef Centro de Ayuda de las C 2 o ¢ oO a.gov/selfhelp/espanol/), en ia biblioteca de
leyes de su condado ° en la corte que Je qu ‘s . ¢ 2 I cuola de presentacion, pida.al secretario

fe la corte que fe un formulario de exen ala su respuesta-a tiempo, puede perder e:

caso por incumplimlento y la corte le podri @ z a amas advertencia. .

Ii Hay otros requleltos egales. Es recome! eB x g dlatamente. Sino conoce a un abogado, puede

lamar a un servicio de remision a abogad¢ * f es posible que cumpla con los requisites para
pblener servicios legates gratuites ie unp * 2s du {ucra. Suede encontrar eslos grupos sin
fines de fucro en ef sitio web de California nla.org), en ef Centro uda de las Cortes
de California, (wwwv.courtinfo.ca.gov/selfh: : ta cor la corte o el colegio de abogados locaies,

AVISO;Por ley, la corte tiene derecho a ret * 2s por imponer un gravamen sobre cualquier

fecuperacion de $10,000 o mas de valor re * ancesion de arbilrajeen un caso de derecho civil.

Tiené que pagar el! gravamen de fa corte a 3 el caso,
#
1 1$¢ * :
Fricinbes y checonors Ge ta cone es): : E24 S-OO541
SUPERIOR COURT OF CALIFORN: z .
LIMITED CIVIL *
450 FOURTH S'TREET/HOLLISTE: 3 i
The name, address, and telephone number o = attorney, is:
(El nombre, fa reccian ¥ al numero ge feleh ! demandante que no tiene abogado, es):
& BRY. :
MacDonald Bryan/State Lic.,
119 Cayuga Street/P O Box
Salinas, CA 93902
DATE: ¢ , Deputy
(Fecha) OCT 36 2018 \ A / Adunte)
(For proot of service of this summons, use t 1§-070)).
(Para prueba dé entrega de esia citation USe or nwo... mons, (POS-070)).
NOTICE TO THE PERSON SERVED: Youare served ~
eal 1. [| as an ingividuat defendant. Gal
2. as the person sued under the fictitious name of (specify):
3. C7 on behalf of (specify):
CGP 416,60 (minor)
CCP 416.70 (conservalee)

GCP 416.10 (corporation)

SEAL under:
See CCP 416.20 (defunct corporation)
CCP 416.90 (authorized person)

CCP 416.40 (associalion or partnership)
other: (specify):
4, LJ by personal delivery on (dale):
oyocal cout srcasmr a SUMMONS
and complaint served on Scott by

Page lott

Code of Civil Procodute pat. 412 20, 465

 

 

 

 

a
SUM 100 (Rev. tury 1,200)

CCS then had the assembled attachment, summons,

substituted service.
Scott retained counsel and answered CCS’s complaint.

Scott also filed a cross-complaint against CCS alleging two class action causes of
action, one pursuant to the FDCPA and one pursuant to the Rosenthal Act. In support of
each cause of action, Scott alleged that it was unlawful for CCS to send the attachment
with the summons and the complaint because the attachment appeared to be a message
from the court and did not contain language disclosing that it was sent by a debt collector.
On January 9, 2020, the court certified a class defined toinclude: “All persons with
addresses in California to whom [CCS] sent, or caused to be sent, a collection notice
stapled to a Summons in the form of Exhibit ‘1’ to [Scott’s cross-complaint] in an
attempt to collect a defaulted consumer debt, during the period October 30, 2017, through
November 14, 2019[.]”

With the basic facts undisputed, the parties filed competing summary judgment
motions. The trial court determined that the attachment, though a communication
covered by the FDCPA and Rosenthal Act, was lawful. Accordingly, the court entered
judgment in CCS’s favor on Scott’s cross-complaint and denied Scott’s cross-request for
summary judgment. Scott thereafter appealed .?

Il. DISCUSSION

Scott’s two causes of action, one for violation of the FDCPA and one for violation
of the Rosenthal Act, are predicated on the same overlapping theories of liability: (1) the
attachment appeared to be authorized, issued, or approved by the court in violation of
section 1692e(9) and Civil Code sections 1788.16 and 1788.17; and (2) the attachment
did not have a proper disclosure in violation of section 1692e(11) and Civil Code

section 1788.17. We review de novo the trial court’s determination that CCS was entitled

 

> The trial court only later dismissed CCS’s complaint with prejudice, at CCS’s
request. Although Scott’s appeal was therefore premature, we elect to treat the notice of
appeal as filed immediately after the trial court dismissed CCS’s complaint. (See Cal.
Rules of Court, rule 8.308(c).)
to judgment on Scott’s cross-complaint, and that Scott was not, as a matter of law. (Code
Civ. Proc., § 437c, subd. (c).) Under the well-settled standard for reviewing the
admissible evidence before the trial court, we liberally construe the evidence in favor of
the opposing party and resolve all doubts in favor of that party. (See Hampton v. County
of San Diego (2015) 62 Cal.4th 340, 347.)

A. The Statutes

1. The Fair Debt Collection Practices Act

Under the FDCPA, “[a] debt collector may not use any false, deceptive, or
misleading representation or means in connection with the collection of any debt.”

(§ 1692e.) Asa strict liability statute, the FDCPA does not require proof that the debt
collector have known or intended its means to be false, deceptive, or misleading. (See
Donohue v. Quick Collect, Inc. (9th Cir. 2010) 592 F.3d 1027, 1030 (Donohue).) The
FDCPA enumerates 16 specific categories of actionably false, deceptive, or misleading
conduct, including “[t]he use or distribution of any written communication which
simulates or is falsely represented to be a document authorized, issued, or approved by
any court, official, or agency of the United States or any State, or which creates a false
impression as to its source, authorization, or approvall[,]” and “[t]he failure to disclose in
subsequent communications [with a debtor] .. . that the communication is from a debt
collector, except that this paragraph shall not apply to a formal pleading made in
connection with a legal action.” (§ 1692e(9), (11).) But the FDCPA expressly provides
that its inclusion of these enumerated categories does not limit the range of “false,
deceptive, or misleading representations or means” prohibited. (§ 1692e.)

Whether debt collection efforts are false, deceptive, or misleading for the purposes
of the FDCPA requires an objective analysis of whether the least sophisticated consumer
or debtor would likely be misled by acommunication. (Alborzian v. JPMorgan Chase
Bank, N.A. (2015) 235 Cal.App.4th 29, 37 (Alborzian); Donohue, supra, 592 F.3d at

p. 1033; Caceres v. McCalla Raymer, LLC (11th Cir. 2014) 755 F.3d 1299, 1303
5
(Caceres); Clomon v. Jackson (2d Cir. 1993) 988 F.2d 1314, 1318; Jensen v. Pressler &
Pressler (3d Cir. 2015) 791 F.3d 413, 415 (Jensen); see also Johnson v. Enhanced
Recovery Company, LLC (7th Cir. 2020) 961 F.3d 975, 982 (Johnson) [similar analysis
under “unsophisticated debtor” standard]; but see Tavernaro v. Pioneer Credit Recovery,
Inc. (10th Cir. Aug. 8, 2022) __ F.4th __, 2022 WL 3153234, pp. *4-*10 (Tavernaro)
[adopting “reasonable consumer” standard; affirming dismissal of clams where “no
reasonable consumer would have been materially misled”].)* The least sophisticated
consumer is charged with a basic level of understanding and willingness to read with
care, but is of below average sophistication or intelligence and is uniformed or naive.
(Alborzian, 235 Cal.App.4th at p. 37; see also Tourgeman y. Collins Financial Servs.,
Inc. (9th Cir. 2014) 755 F.3d 1109, 1119 (Tourgeman); Caceres, supra, 755 F.3d at

p. 1303.)

Several circuit courts have held that a false, deceptive, or misleading
representation or means must be material to give rise to FDCPA liability. (See Donohue,
supra, 592 F.3d at p. 1033; Jensen, supra, 791 F.3d at pp. 415, 417-418, 421; Hill v.
Accounts Receivable Services, LLC (8th Cir. 2018) 888 F.3d 343, 346; Powell v.
Palisades Acquisition XVI, LLC (4th Cir. 2014) 782 F.3d 119, 126; Tavernaro, supra,
2022 WL 3153234 at p. *4, fn. 3.) Buta statement in a communication is material if it is
capable of influencing the decision of the least sophisticated debtor: “this is nota
particularly high bar.” (Jensen, supra, 791 F.3d at p. 421; but see Tavernaro, supra,
2022 WL 3153234 at pp. *8-*9 [stating, “if a reasonable consumer could understand a

representation as misleading, materiality is then assessed by asking whether the

 

4 Although we are not bound to follow the decisions of the federal circuit courts,
even on federal questions, they may serve as persuasive authority. (Barrett v.
Rosenthal (2006) 40 Cal.4th 33, 58.) Where the federal circuits are in conflict, we are not
obliged to give greater weight to decisions of the Ninth Circuit than to decisions of other
circuits. (Elliott v. Albright (1989) 209 Cal.App.3d 1028, 1034.)

6
reasonable consumer would have his ability to intelligently respond frustrated|[,]’” but
holding that “a reasonable consumer would not be misled” and addressing materiality
only in the alternative].)

Federal courts have diverged as to whether deception under section 1692e is a
question of law or fact. (Compare Johnson, supra, 961 F.3d at p. 980-981 [Seventh
Circuit generally treats questions of deception as factual rather than legal], with Gonzales
v. Arrow Financial Servs., LLC (9th Cir. 2011) 660 F.3d 1055, 1061 [Ninth Circuit treats
debt collector’s liability under section 1692e as an issue of law]; Jensen, supra, 791 F.3d
at p. 424, fn. 5; Russell v. Absolute Collection Services, Inc. (4th Cir. 2014) 763 F.3d 385,
395 [Fourth Circuit has assumed that “application of the objective least-sophisticated-
consumer test to the language of a dunning letter 1s a question of law”’].)

For purposes of framing our determination of Scott’s appeal, we agree with the
parties that the question of whether this written communication is misleading under
section 1692e presents a question of law. “ “Questions of fact concern the establishment
of historical or physical facts .... Questions of law relate tothe selection of arule....
Mixed questions of law and fact concern the application of the rule to the facts and the
consequent determination whether the rule is satisfied. If the pertinent inquiry requires
application of experience with human affairs, the question is predominantly factual... .
If, by contrast, the inquiry requires a critical consideration, in a factual context, of legal
principles and their underlying values, the question is predominantly legal... .” ”
(Haworth y. Superior Court (2010) 50 Cal.4th 372, 384 (Haworth), quoting Crocker
National Bank v. City and County of San Francisco (1989) 49 Cal.3d 881, 888.) The
application of an objective standard, such as the one here, facilitates the critical
consideration, in a factual context, of legal principles and their underlying values. (See
Haworth, supra, 50 Cal.4th at pp. 385-386 [distinguishing subjective test, which could
appropriately be characterized as factual, from an objective reasonable person test];

Pollard v. Law Office of Mandy L. Spaulding (Ast Cir. 2014) 766 F.3d 98, 103-104
7
[unsophisticated consumer standard “captures the spirit of the statute” by protecting “ “all
consumers, including the inexperienced, the untrained and the credulous’ ”’]; see also
Alborzian, supra, 235 Cal.App.4th at p. 37 [describing the attributes of the least
sophisticated consumer].) Because the test here is a circumscribed inquiry based on a
hypothetical person with a defined set of attributes and deficits, the extent to which the
application of the test turns on the application of experience with human affairs is muted.
Moreover, treating the issue as a legal question will further the development of a uniform
body of law and clarify applicable legal principles, guiding debt collectors in their efforts
to comply withthe FDCPA. (See Haworth, supra, 50 Cal.4th at p. 386.)

2. The Rosenthal Act

The Rosenthal Act was enacted “to prohibit debt collectors from engaging in
unfair or deceptive acts or practices in the collection of consumer debts, and to require
debtors to act fairly in entering into and honoring such debts.” (Civ. Code, § 1788.1,
subd. (b); Best v. Ocwen Loan Servicing, LLC (2021) 64 Cal. App.5th 568, 575 (Best).) It

2

prohibits specified conduct by a “ ‘debt collector’ ” who is attempting to collect a
“consumer debt.’” (Best, supra, 64 Cal.App.5th at p. 575.)

The Rosenthal Act “incorporates the FDCPA, so that a violation of the FDCPA is
per se a violation of the Rosenthal Act. (Civ. Code, § 1788.17.) However, it is more
extensive than the FDCPA.” (Best, supra, 64 Cal.App.5th at p. 576.)

As relevant here, the Rosenthal Act also makes it “unlawful, with respect to
attempted collection of a consumer debt, for a debt collector . .. to send a communication
which simulates legal or judicial process or which gives the appearance of being
authorized, issued, or approved by a governmental agency or attorney when it is not.”
(Civ. Code, § 1788.16.) A violation of that provision “is a misdemeanor punishable by

imprisonment in the county jail not exceeding six months, or by a fine not exceeding

[$2,500] or by both.” (bid.)
B. Analysis

For our purposes, CCS concedes that: CCS is a “debt collector” as defined in both
statutes; Scott is a “consumer” as defined in the FDCPA; and the money Scott owed to
Hazel Hawkins constituted a “debt” and “consumer debt,” as defined in the FDCPA and
the Rosenthal Act,> respectively. The parties dispute: (1) whether the attachment is (a) a
communication (b) in connection with the collection of any debt; and (2) whether the
attachment constitutes a substantive violation of the relevant statutes.

1. Communication in Connection with the Collection of Any Debt

CCS disputes that the attachment was a “communication” and that 1t was “ ‘in

2°99

connection with the collection of any debt.’ ” Underlying its arguments is the premise
that we must examine the yellow attachment in isolation, divorced from the summons and
complaint to which CCS literally attached it. We reject this premise and conclude that
CCS sent the attachment in connection with debt collection.
a. Communication

Under the FDCPA, a covered “ ‘communication’ ” is one that conveys information
regarding a debt, directly or indirectly. (§ 1692a(2).) Several Circuit Courts have held
that that a debt collector’s message must at least imply the existence of a debt to fall
within the FDCPA’s purview. (See Lavallee v. Med-1 Solutions, LLC (7th Cir. 2019) 932
F.3d 1049, 1055-1056 [discussing decisions from the Sixth and Tenth Circuits]; Fontana
v. HOVG LLC (Sth Cir. 2021) 989 F.3d 338, 343.)

CCS argues that the attachment is not a “communication” within the meaning of
either statute, on the theory that the attachment itself says nothing about the debt. But

CCS did not send the attachment in a vacuum: The attachment, summons, and complaint

comprised a collection of documents delivered by a process server—personally to Scott’s

 

> Because the parties agree that the claim under Rosenthal Act claim rises or falls
with the FDCPA claim, we, like the parties, focus our analysis there.

9
girlfriend and then by mail to Scott. CCS in the attachment specifically communicates:
“If you have any questions regarding this matter, please contact: Credit Consulting
Services Inc.” at the number or address provided. The attachment’s reference to “this
matter” unmistakably signified the litigation initiated by the accompanying complaint®
pleading Scott’s indebtedness and the amount and source of indebtedness in a common-
count cause of action. The attachment, by its own reference to the “matter” defined in the
accompanying documents, by its provision of contact information, and by its invitation to
contact CCS with “any questions” about the lawsuit, refers to the extant debt and solicits
further contact regarding a debt.’ It is therefore a “communication” as defined in section
1692a(2).
b. In Connection with Collection
Under the FDCPA, several federal courts have held that whether a

communication is being made “in connection with” collection of a debt is an objective

 

© Service on Scott (rather than an attorney) of the complaint itself was a
communication subject to section 1692e’s prohibition on false, deceptive, or misleading
representations or means, although as a formal pleading in a legal action, the complaint
alone would have been exempt from the FDCPA’s affirmative requirement to identify
CCS as the sender. (Donohue, supra, 592 F.3d at 1031-1032; see also Bock v. Pressler
and Pressler, LLP (D.N.J. 2014) 30 F.Supp.3d 283, 294, remanded on other grounds by
Bock v. Pressler & Pressler, LLP (3d Cir. 2016) 658 Fed.Appx. 63; In re Gunter (Bankr.
S.D. Ohio 2005) 334 B.R. 900, 905-906 [collecting cases]; § 1692e(11) [exempting
“formal pleading[s] made in connection with a legal action” from the FDCPA disclosure
requirements].)

’ The cases on which CCS relies uniformly bear little resemblance to this one. At
oral argument, CCS directed our particular attention to Marx v. Gen. Revenue Corp. (10th
Cir. 2011) 668 F.3d 1174, where the court held that an employment verification form, on
defendant’s letterhead with an internal identification number, could not reasonably be
construed to imply a debt when faxed to plaintiff’s employer. (Ud. at p. 1177.) But the
correspondence there did not accompany, transmit, or incorporate by reference an
indisputably covered communication—here, CCS’s complaint itself.

8 The relevant provisions of the Rosenthal Act use slightly different language.
(See Civ. Code, §§ 1788.16 [It is unlawful, with respect to an attempted collection of a

10
question of fact. (See Schlaf v. Safeguard Property, LLC (7th Cir. 2018) 899 F.3d 459,
467 (Schlaf); Ruth v. Triumph Partnerships (7th Cir. 2009) 577 F.3d 790, 798 (Ruth);
Hart v. FCI Lender Services, Inc. (2d Cir. 2015) 797 F.3d 219, 225 (Hart); see also
Grden v. Leikin Ingber & Winters PC (6th Cir. 2011) 643 F.3d 169, 173 (Grden)
[element satisfied on summary judgment where a reasonable jury could not find that an
animating purpose of the statements was to induce payment by the plaintiff].)

Courts have answered this question by considering “commonsense” factors, such
as whether the parties’ relationship arose solely from the defaulted debt, whether the
communication includes a demand for payment, and the objective purpose and context of
the communication. (See Schlaf, supra, 899 F.3d at p. 467; Gburek v. Litton Loan
Servicing LP (7th Cir. 2010) 614 F.3d 380, 385-387 (Gburek); Grden, supra, 643 F.3d at
p. 173 [fora communication to be in connection with the collection of a debt, an
animating purpose of the communication must be to induce payment by the debtor];
Mclvor vy. Credit Control Services, Inc. (8th Cir. 2014) 773 F.3d 909, 914 [same];
McLaughlin vy. Phelan Hallinan & Schmieg, LLP (3d Cir. 2014) 756 F.3d 240, 245-246
[“activity undertaken for the general purpose of inducing payment constitutes debt
collection activity”]; see also Hart, 797 F.3d at p. 226 [“We need not delineate the outer
bounds of the phrase ‘in connection with the collection of any debt,’. . . because we have
no difficulty in concluding that an attempt to collect a debt... qualifies”]; Caceres,
supra, 755 F.3d at p. 1303 [holding that letter was a communication in connection with

the collection of a debt where it was an attempt to collect the debt].)

 

consumer debt,.. . to send a communication which”], 1788.17 [“every debt collector
collecting or attempting to collect a consumer debt shall”].) Regardless, CCS concedes
that 1t was “attempting to collect the debt from Mr. Scott” “from July 26, 2016” onward,
including through litigation, which it described as a continuation of its collection efforts.

11
Beginning with context, one of the relevant commonsense factors, the
communication here was literally connected to the summons to appear in the debt
collection action served with the operative complaint. Moreover, the only relationship
between CCS and Scott established in the record is that CCS was attempting to collect a
debt that Scott incurred for medical services rendered by Hazel Hawkins. Unlike the
communications at issue in the numerous decisions CCS cites,? the attachment was no
mere “informational letter’—beyond merely providing CCS’s information, it referred to
the attached summons and accompanying complaint alleging Scott’s liability for the debt
and praying for commensurate damages and attorney fees and encouraged Scott to
contact CCS with “any questions regarding this matter.”

On the undisputed facts, we conclude as a matter of law that CCS sent the
attachment to Scott in connection with the collection of a debt. The obvious function of
the attachment was to prompt Scott to contact CCS, his litigation adversary, about the
debt prompting the lawsuit. We fail to conceive of any subject other than debt collection
CCS might think the communication was in connection with. The message in the
attachment refers to the existence of a debt, conveys information regarding the debt, and
serves the purpose of debt collection by enticing the recipient to contact the debt
collector. (See Ruth, supra, 577 F.3d at pp. 798-799 [“any reasonable tner of fact would
conclude that the notice was sent in connection with an attempt to collect a debt” where

(1) the notice was sent in the same envelope as a collection letter that was admittedly sent

 

® (See Dyer v. Select Portfolio Servicing, Inc. (M.D. Fla. 2015) 108 F.Supp.3d
1278, 1281-1282 [letters informing borrowers of referral of their loans, providing contact
information, explaining available alternatives, and directing borrowers to contact the
sender immediately to discuss the options available were informational, and not covered
by the FDCPA, because they did not threaten future collection proceedings]; Walcker v.
SN Commercial, LLC (9th Cir. 2008) 286 Fed. Appx. 455, 457 [letters notifying plaintiffs
that their loan had been transferred and offering plaintiffs options “for getting a fresh new
start with their outstanding payments” were informational letters, rather than demands for
payment under Washington law, based on an analogy to the FDCPA].)

12
for debt collection purposes, (2) the notice and the collection letter referred to the
defendants; (3) the only relationship the defendants had with the plaintiffs arose out of a
defendant’s ownership of the plaintiffs’ defaulted debt; such that (4) the defendants
would not have sent this combination of materials to the plaintiffs if they had not been
attempting to collect a debt]; Gburek, supra, 614 F.3d at pp. 385-387 [three letters all
satisfied the “in connection with” element: (1) opening communication in attempt to
collect defaulted home loan by settlement or otherwise, which included an offer to
discuss repayment options; (2) letter from third-party encouraging debtor to contact debt
collector to discuss debt-settlement options; and (3) letter requesting financial
information from debtor to evaluate foreclosure alternatives]; Donohue, supra, 592 F.3d
at pp. 1031-1032 [a complaint served directly on a consumer to facilitate debt-collection
efforts is a communication subject to the requirements of section 1692e]; see also Aguilar
v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850 [there is a triable issue of material
fact if, and only if, the evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in accordance with the
applicable standard of proof].)

2. Misleading Impression as to Source

Scott argues that, to the least sophisticated consumer, the attachment would appear
to have come from the court because it was both stapled to the official summons and
lacked the mandatory disclosure language. CCS concedes the omission of the mandatory
disclosure language in the attachment but asserts that disclosure is not required for an
“mnocuous note” and that even the least sophisticated consumer would understand that
the attachment came from CCS, a debt collector. We conclude on this record that the
omission of the mandatory disclosures in this attachment to an official court summons
violated both section 1692e(11) and 1692e(9).

CCS attached to a court-issued summons what we have determined above is a

communication in connection with collection of a debt. The official summons in turn
13
advised Scott that he was being sued and that, as a consequence, he was obliged to take
certain actions to protect his rights. The attachment and its invitation to contact CCS
with “any questions” was stapled to the summons in a position that covered over the
language on the summons specifying that “a... phone call will not protect you” but left
uncovered the court seal and the signature of the “Deputy” who issued it. By omitting
the mandatory disclosure that this attachment was from CCS, a debt collector, CCS made
it reasonably likely that the least sophisticated consumer would believe the suggestion to
call CCS was from the court that issued the summons to which the suggestion was
affixed. CSS’s communication was therefore deceptive. (See Alborzian, supra, 235
Cal.App.4th at p. 37 [a debt collection letter is deceptive where it can be reasonably read
to have two or more different meanings, one of which is inaccurate].)

We agree with CCS that an “innocuous note” may be included with a summons
and complaint. For example, CCS has directed our attention to Morrison v. Hosto,
Buchan, Prater & Lawrence, PLLC (E.D. Ark. Sept. 17, 2009) 2009 WL 3010917
(Morrison). In that case, the debt collector attached a note to the summons and complaint
that read: “You have been sued. If you would like to arrange to pay the debt, please call
our law firm at (800)892-1460. This may avoid the necessity of you appearing in Court
or filing an Answer. When calling, please reference our file number, which is found on
the top of the Court papers. Thank you for your cooperation. This is an attempt to
collect a consumer debt and any information obtained will be used for that purpose. This
communication is from a debt collector.” (Morrison, 2009 WL 3010917 at p. *1.) Such
an attachment does not give the appearance of coming from the court because it contains
a clear and express disclosure that it was sent by a debt collector. (See id., 2009
WL 3010917 at pp. *1, *4.) Such a note 1s “innocuous” because it is inoculated through
disclosure; it therefore has no residual capacity to mislead.

But, like the judge who denied CCS’s special motion to strike based, in part, on

Scott’s likelihood of success on the merits, we do not agree that the attachment here is
14
innocuous.!° On review of the served documents, it would be clear to the least
sophisticated consumer that CCS sued them to collect the debt specified in the complaint
and, per the attachment, that they had been instructed to contact CCS, the debt collector,
with any questions about the lawsuit. Nothing about the past communications from CCS
would have alerted the least sophisticated consumer that the unsigned note stapled to a
court-issued summons was not likewise from the court. We do not think it appropriate to
impute to the least sophisticated consumer sufficient familiarity with court documents or
service of process to be able to discern that the attachment had been attached to the
summons by CCS, rather than by the court issuing the summons.

CCS relies on the Ninth Circuit’s factually distinguishable decision in Davis v.
Hollins Law (9th Cir. 2016) 832 F.3d 962 (Davis), where the prior reciprocal
communications between the parties made the debt collector’s identification of himself in
a voicemail message sufficient to disclose to a debtor with a basic level of understanding
that the communication was from a debt collector. (Ud. at p. 967.) Unlike Davis, the
problem here is that the attachment is provided in a context that is likely to mislead the
least reasonable consumer as to the identity—and authority—of the entity sending the
communication. Of course, CCS could have placed the matter beyond doubt by
disclosing that it added the attachment on the face of the document, but CCS failed to do

so. (See Morrison, supra, 2009 WL 3010917 at pp. *1, *4.)

 

‘0 Tn denying the special motion to strike, the Honorable J. Omar Rodriguez
reasoned that the “fact that the yellow collection notice is not merely included with legal
process, but also stapled to the Summons is key.... [T]he notice could appear to the
least sophisticated consumer to be authorized, issued, or approved by acourt[.]” In
contrast, the different trial judge granting summary judgment reasoned that “the note
looked nothing like a formal court generated document, being stapled at an angle in
contrasting yellow color and containing no language suggesting it was from the court.
These facts militate against even an unsophisticated person being misled.” Our
resolution of the legal question presented is rendered de novo, but the divergence of
opinion in the trial court supports our conclusive resolution of this issue as a matter of
law.

15
3. Materiality

The misleading character of a covered communication is material if it could
“cause the least sophisticated debtor to suffer a disadvantage in charting a course of
action in response to the collection effort.” (Tourgeman, supra, 755 F.3d at p. 1121; see
also Jensen, supra, 791 F.3d at p. 421 [a statement is material if it is capable of
influencing the decision of the least sophisticated debtor]; but see Tavernaro, supra, 2022
WL 3153234 at p. *8-*9.) The misleading character of CCS’s communication is material
because the perception that the attachment is from the court and not the debt collector
dilutes the carefully phrased, mandatory admonitions of the summons underneath as to
the urgency of responding to the summons by answering the complaint or by consulting
either legal counsel or the self-help resources of the court. At bottom, the attachment’s

oo

invitation to call CCS is precisely what the summons cautions against: “a... phone call
will not protect you.” Both Congress and the California Legislature have expressly
targeted communications that create a false impression as to their source, including
specifically court or governmental agency authorization, issuance, or approval. (See

§ 1692e(9); Civ. Code, § 1788.16.) We conclude that the false official imprimatur here,
in the eyes of the least sophisticated consumer, is capable of influencing them. (See
Jensen, supra, 791 F.3d at p. 421.) CCS’s cases do not involve similar facts. (See
Donohue, supra, 592 F.3d at p. 1034 [complaint that accurately reflected the total debt
but contained a technically inaccurate label for at least one of two sums comprising the
total debt was not materially false]; Frank v. Autovest, LLC (D.D.C. Sept. 30, 2019) 2019
WL 4750327, p. *5, vacated and remanded on other grounds by Frank v. Autovest, LLC
(D.C. Cir. 2020) 961 F.3d 1185 [details about the securitization of a loan were irrelevant

to debt collection action].)!! Intentional or not, the function of the attachment is to

 

'! The visible prominence and position of the note—yellow against the white
summons; on the front, not the back, covering the summons text that ordinarily instructs

16
encourage the consumer to direct questions to CCS rather than to file an answer in an
adversarial proceeding.
In disputing materiality, CCS relies on testimony from Scott: “To me, that yellow

29

note relates to Credit Consulting Services for the matters in this case.” As a factual
matter, understanding that the note “relates to” CCS is not the same as understanding that
it was CCS rather than the court itself urging him to contact the entity suing him. Asa
matter of law, the standard of the least sophisticated debtor is an objective one not
dependent on the actual comprehension or incomprehension of any specific person. “In
order to prevail, it is not necessary for a plaintiff to show that she herself was confused by
the communication she received; it is sufficient for a plaintiff to demonstrate that the least
sophisticated consumer would be confused. In this way, the FDCPA enlists the efforts of
sophisticated consumers . . . as ‘private attorneys general’ to aid their less sophisticated
counterparts, who are unlikely themselves to bring suit under the Act, but who are
assumed by the Act to benefit from the deterrent effect of civil actions brought by
others.” (Jacobson vy. Healthcare Fin. Servs. (2d Cir. 2008) 516 F.3d 85, 91, fn. omitted.)
Accordingly, Scott’s “subjective reaction ... 1s neither here nor there.” (/d. at p. 96.)

For these reasons, we conclude that the court’s entry of summary judgment in
CCS’s favor was error.
C. Proceedings on Remand

Through his cross-motion for summary judgment, Scott sought, among other
things, judgment in his, and the certified class’s, favor on both causes of action in his
cross-complaint; individual awards of statutory damages under the FDCPA and
Rosenthal Act; and a service award. CCS raised both procedural and substantive

arguments in opposition. Having granted CCS’s motion, the trial court “[n]Jecessarily”

 

the defendant that “a... phone call will not protect you”—only compounds the
misleading effect of the communication.

17
denied Scott’s motion. Scott now asks us to direct the trial court to enter judgment in his
favor. We decline to do so.

We agree that the trial court’s denial of Scott’s motion for summary judgment or,
alternatively, summary adjudication of issues is within the scope of his appeal. (See
Mosley v. Pacific Specialty Insurance Co. (2020) 49 Cal.App.5th 417, 422 (Mosley).)
And the issues presented by Scott’s cross-motion substantially overlap with the issues
presented by CCS’s motion. They are not, however, coterminous. Resolution of Scott’s
cross-motion would tum on adjudication of substantive issues not yet addressed by the
trial court. (See California DUI Lawyers Ass’n v. Department of Motor Vehicles (2018)
20 Cal.App.5th 1247, 1265 [declining to reach substantive issues presented by cross-
motions for summary judgment where the trial court had not reached those issues,
deciding the motions instead on the basis of a threshold standing issue]; Mosley, supra,
49 Cal.App.5th at pp. 423-432, 435-437; see also Code Civ. Proc., § 437c, subd. (f)(1).)
These consist of the adequacy of the evidence Scott submitted in support of his summary
judgment motion to establish the propriety of summary judgment in favor of Scott and
the class, issues relating to certain affirmative defenses pleaded by CCS, issues specific
to the Rosenthal Act, and, potentially, the amount of statutory damages to be awarded
Scott and the class.

In these circumstances, we deem it prudent to direct the trial court to vacate its
order denying Scott’s motion for summary judgment and to remand for further
proceedings consistent with our determination, as a matter of law on the facts presented
by CCS’s summary judgment motion, that CCS’s attachment to the summons, served
with CCS’s complaint, constitutes a “false, deceptive, or misleading representation or
means in connection with the collection of any debt” within the meaning of FDCPA
section 1692e, and that the misleading character of the representation or means is
material under Donohue, supra, 592 F.3d at pp. 1030-1034, Guerrero v. RJM

Acquisitions LLC (9th Cir. 2007) 499 F.3d 926, 934, and Hahn v. Triumph Partnerships
18
LLC (7th Cir. 2009) 557 F.3d 755, 758.
Il. DISPOSITION
We reverse the trial court’s entry of judgment in favor of CCS and remand for
further proceedings on Scott’s cross-complaint, with directions to vacate the order
granting CCS’s motion for summary judgment and denying Scott’s motion for summary

judgment. Scott shall recover his costs on appeal.

 

12 CCS pleaded as its tenth affirmative defense that “Cross-Complainant’s cross-
complaint, and every cause of action alleged therein, is barred by the doctrine of
materiality.”

19
 

LIE, J.

WE CONCUR:

 

GREENWOOD, P.J.

 

GROVER, J.

Scott v. Credit Consulting Service, Inc.
H049063